DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,242,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-19 are substantially anticipated by (reference) claims 1-19 of US Patent 11,242,974.  The comparison table below shows limitations of reference claims 1-19 meeting corresponding limitations of application claims 1-19 marked in bold for limitations recited in same wording, and marked in italics for limitations recited in similar wording.  Any limitations or wording in reference claims 19 that remain unmarked or unchanged, show the further differences as limitations recited in reference claims 1-19 not recited in present application claims 1-19.  Lastly, present claims 1-19 do not recite new limitations in comparison to reference claims 1-19.  

Claims 1-19 of present U.S. Patent Application No. 17/667,367 
(Reference) Claims 1-19 of U.S. Patent No. 11,242,974.
1. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference such that an entirety of the at least one LED is positioned below the rim of the interior cavity; an electronics assembly operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion, the lens portion comprising a diffuser configured to scatter a directional emission of light from the at least one LED such that the light emitting apparatus comprises a non-directional photometric distribution, wherein the lens portion is opaque in appearance when the at least one LED is disengaged, wherein the directional emission of light from the at least one LED comprises a beam angle in the range of about 90 degrees to about 135 degrees.
1. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion being substantially cylindrical in shape and having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference such that an entirety of the at least one LED is positioned below the rim of the interior cavity, wherein the at least one LED is configured such that an optical axis of the at least one LED is vertically oriented relative to the base portion; an electronics assembly housed in the interior cavity of the body portion and operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion, the lens portion comprising a diffuser configured to scatter a directional emission of light from the at least one LED such that the light emitting apparatus comprises a non-directional photometric distribution, wherein the lens portion is opaque in appearance when the at least one LED is disengaged, wherein the directional emission of light from the at least one LED comprises a beam angle in the range of about 90 degrees to about 135 degrees.
2. The light emitting apparatus of claim 1 wherein the at least one LED comprises a chip-on- board LED.
2. The light emitting apparatus of claim 1 wherein the at least one LED comprises a chip-on-board LED.
3. The light emitting apparatus of claim 1 wherein the body portion and the lens portion together are less than 25 millimeters in length.
3. The light emitting apparatus of claim 1 wherein the body portion and the lens portion together are less than 25 millimeters in length.
4. The light emitting apparatus of claim 3 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
4. The light emitting apparatus of claim 3 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
5. The light emitting apparatus of claim 1 wherein the lens portion comprises a polycarbonate material having a concentration of light-diffusing particles blended therein.
5. The light emitting apparatus of claim 1 wherein the lens portion comprises a polycarbonate material having a concentration of light-diffusing particles blended therein.
6. The light emitting apparatus of claim 5 wherein the lens portion comprises a haze percentage of at least 90%.
6. The light emitting apparatus of claim 5 wherein the lens portion comprises a haze percentage of at least 90%.
7. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference, the at least one LED comprising a chip-on-board LED configured to emit a visible light output comprising a directional beam spread having a beam angle in the range of about 90 degrees to about 135 degrees; an electronics assembly housed in the interior cavity of the body portion and operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion and configured to diffuse the visible light output of the chip-on-board LED such that the light emitting apparatus comprising a photometric distribution in the range of about 150 degrees to about 270 degrees.
7. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion being substantially cylindrical in shape and having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference, the at least one LED comprising a chip-on-board LED configured to emit a visible light output comprising a directional beam spread having a beam angle in the range of about 90 degrees to about 135 degrees, wherein the at least one LED is configured such that an optical axis of the chip-on-board LED is vertically oriented relative to the base portion; an electronics assembly housed in the interior cavity of the body portion and operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion and configured to diffuse the visible light output of the chip-on-board LED such that the light emitting apparatus comprising a photometric distribution in the range of about 150 degrees to about 270 degrees, wherein the lens portion is opaque in appearance when the at least one LED is disengaged.
8. The light emitting apparatus of claim 7 wherein the body portion and the lens portion together are less than 25 millimeters in length.
8. The light emitting apparatus of claim 7 wherein the body portion and the lens portion together are less than 25 millimeters in length.
9. The light emitting apparatus of claim 8 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
9. The light emitting apparatus of claim 8 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
10. The light emitting apparatus of claim 7 wherein the lens portion comprises a polycarbonate material having a concentration of light-diffusing particles blended therein.
10. The light emitting apparatus of claim 7 wherein the lens portion comprises a polycarbonate material having a concentration of light-diffusing particles blended therein.
11. The light emitting apparatus of claim 10 wherein the lens portion comprises a haze percentage of at least 90%.
11. The light emitting apparatus of claim 10 wherein the lens portion comprises a haze percentage of at least 90%.
12. The light emitting apparatus of claim 10 wherein the light-diffusing particles are irregular or asymmetrical in shape.
12. The light emitting apparatus of claim 10 wherein the light-diffusing particles are irregular or asymmetrical in shape.
13. The light emitting apparatus of claim 10 wherein the concentration of light-diffusing particles comprises a plurality of organic polymer particles having a mean particle size in the range of about 5 microns to about 7 microns.
13. The light emitting apparatus of claim 10 wherein the concentration of light-diffusing particles comprises a plurality of organic polymer particles having a mean particle size in the range of about 5 microns to about 7 microns.
14. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference, wherein the at least one LED is configured such that an optical axis of the at least one LED is vertically oriented relative to the base portion; an electronics assembly housed in the interior cavity of the body portion and operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion, the lens portion comprising a thermoplastic matrix comprising a polycarbonate material having a concentration of light-diffusing particles blended therein comprising a haze percentage of at least 90%.
14. A light emitting apparatus comprising: a base portion comprising an electrical connector configured to receive a flow of power from a power source; a body portion coupled to the base portion, the body portion being substantially cylindrical in shape and having side walls defining an interior cavity and an upper circumference defining a rim of the interior cavity; at least one LED housed in the interior cavity of the body portion below the upper circumference, wherein the at least one LED is configured such that an optical axis of the at least one LED is vertically oriented relative to the base portion; an electronics assembly housed in the interior cavity of the body portion and operably engaged with the base portion and the at least one LED and comprising an LED driver configured to provide a flow of power between the electrical connector and the at least one LED; and a lens portion coupled to the upper circumference of the body portion, the lens portion comprising a thermoplastic matrix comprising a polycarbonate material having a concentration of light-diffusing particles blended therein comprising a haze percentage of at least 90%, wherein the lens portion is opaque in appearance when the at least one LED is disengaged.
15. The light emitting apparatus of claim 14 wherein the concentration of light-diffusing particles comprises a plurality of organic polymer particles having a mean particle size in the range of about 5 microns to about 7 microns.
15. The light emitting apparatus of claim 14 wherein the concentration of light-diffusing particles comprises a plurality of organic polymer particles having a mean particle size in the range of about 5 microns to about 7 microns.
16. The light emitting apparatus of claim 14 wherein the light-diffusing particles are irregular or asymmetrical in shape.
16. The light emitting apparatus of claim 14 wherein the light-diffusing particles are irregular or asymmetrical in shape.
17. The light emitting apparatus of claim 14 wherein the body portion and the lens portion together are less than 25 millimeters in length.
17. The light emitting apparatus of claim 14 wherein the body portion and the lens portion together are less than 25 millimeters in length.
18. The light emitting apparatus of claim 17 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
18. The light emitting apparatus of claim 17 wherein the at least one LED and the electronics assembly are operably configured to comprise a luminous efficiency of at least 50 lumens per watt.
19. The light emitting apparatus of claim 14 wherein the haze percentage is 100%.
19. The light emitting apparatus of claim 14 wherein the haze percentage is 100%.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WANG (US 2013/0010465 A1) shows in Fig.5 a light emitting bulb describes in ¶s0047-0048 having a bulb power supply input head end 50 coupled to a shell 53, a top end of shell 53 that intersects with bulb cover 54,  where Fig.5 shows interior of shell 53 that contains circuit board 52 and LED 51 disposed below the top end of shell 53 that intersects with bulb cover 54, a head end 50 used for providing power supply unit (¶0052), and the bulb cover 54 coated with white reflective coating 56 and the diffusion thereof is even and effective, that is, the light luminance at any point source inside the lamp shell is very uniform (¶0055) modifying direction of light as shown in Fig.5 as light arrows having varied directions transmitted from bulb cover 54, and where ¶0111 describes “The appearance of the light emitting bulb of the present invention may be similar to that of the general "tungsten filament bulb," the sphere of the entire spherical shell-shaped cover emits light uniformly, and no light emitting dead angle exists. When the power is not turned on, the appearance may a frosted pure white color, and thus is very aesthetic”).  BOOMGAARDEN et al (US 2012/0230034 A1) show a chip-on-board configuration where the LED modules 42 in Fig.4 packaged as an integral component of the circuit board 40 for emitting light unencumbered by globe shaped optics of typical LED modules (¶0004), emitting light with lambertian distribution of full 180 degrees (¶0036) as more equal distribution of light and provide general ambient lighting and task lighting comparable to an incandescent A19 lamp.
MITTAL et al (US 2020/0072453 A1) show a LED luminaire in Fig.1A-1B described in ¶0029 and ¶s0033-0034 a closed end 104B resting on the internal ridge 102E at the second open end 102B of the housing 102, a metal core printed circuit board (MCPCB) 118 of mounted LEDs being disposed on an exterior surface of the closed end 104B of the aluminum heat sink 104, and a plastic diffuser 120 mechanically locked in the circumferential groove 102F formed at the base of the internal ridge 102E so as to cover the MCPCB 118 for the LEDs.  
EDMOND et al (US 2014/0191653 A1) show a protective diffusive coating for LED lamp described in ¶0059 to give a resultant light transparent and optionally, a low index of refraction polymeric matrix, and regardless of the visual appearance of the coating (e.g., opaque or cloudy depending on the loading of light -diffusing particles) the coating can nonetheless be "light-transparent.", and such curable coating and/or one or more precursor components providing low index of refraction or highly visible light transparent organic polymers include silicones, polyesters, polyurethanes, acrylics (e.g., polyacrylates, polymethacrylates, hereafter "poly(meth)acrylates"), epoxies, fluoropolymers, and combinations thereof.  MAXIK et al (US 2012/0075854 A1) show an LED luminaire described in ¶0032 to include optic 54 fthat disperses the light emitted by the light source 36, the optic 54 made from a molded polycarbonate or glass material, or alternatively, the optic 54 may include crystalline particulate material, such as borosilicate for example, that is molded into the material, the optic 54 may also have a variable density, and the optic 54 is frosted to have a substantially white opaque appearance.  LOWES (US 2012/0018754 A1) a variety of light emitter devices that include package and lamp (bulb with connector) having a light transmission control material as coating 40 on corresponding cover described in ¶0067, works to mask the appearance of the LED when the emitter is inactive, by appearing opaque, white, or any other suitable color, and where the light transmission control coating 40 becomes transparent to at least the light of the LED, or any other desired wavelength, when the LED is active or energized, being triggered to become transparent either thermally or electrically.  LOH (US 2011/0248619 A1) shows LED light sources disposed below the rim of body 3032 and covered by optic 3042, but teaches in ¶0056 against diffusants added to lenses being frosted to diffuse light, but can lead to loss of light of approximately 15%.  MIYASHITA (US 2015/0103511 A1) shows a light source (10 in Fig.12A) disposed in the cavity of body/shell 82 below the rim engaged with cover 81. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

December 16, 2022
AC